Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-4, 6, 8-9, 11, 13-20 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The replacement drawings were received on 12/28/21.  These drawings are acceptable for examination.

Claim Rejections - 35 USC § 103
Claim(s) 1-4, 6, 8-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (USP 8,248,083) (hereinafter “Inoue”). For claim 1, Inoue, as shown mainly in FIGs. 1-2 (and annotated FIG. 1 depicted below), disclose a suspension 10 comprising: a base plate 11 including a distal elongated element having a non-straight baseplate edge (as labeled in annotated FIG. 1, below) and a proximal elongated element having a non-straight baseplate edge (as labeled on annotated FIG. 1, below), one or more of the non-straight baseplate edge of the distal elongated element and the non-straight baseplate edges of the proximal elongated element includes a concave portion located near the upper surface of an actuator, i.e., both include concave portions; and a load beam 12/13 coupled to the base plate 11 such that a first mounting shelf (FIG. 2; formed by hinge member 13, right side) is exposed adjacent to the distal elongated element, and a second mounting shelf (FIG. 2; formed by hinge member 13, left side) is exposed adjacent to the proximal elongated element, the first mounting shelf and the second mounting  by adhesive 50 (FIGs. 1 & 2).

    PNG
    media_image1.png
    603
    436
    media_image1.png
    Greyscale

As per claim 2, Inoue is further considered to teach wherein the gap 50 is filled with an adhesive, (see col. 4, lines 36-40).
Ex parte Masham, 2 USPQ2d 1647 (1987).
As per claim 4, Inoue is further considered to teach wherein the at least one non-straight baseplate edge of the distal elongated element includes at least one straight base plate edge portion (e.g., the middle portion between the curved concave portions are considered to be “straight” (FIG. 1).
As per claim 6, Inoue is further considered to teach wherein the at least one non-straight baseplate edge of the proximal elongated element includes at least one straight base plate edge portion, e.g., the middle portion between the curved concave portions are considered to be “straight” (FIG. 1).
Further, with respect to claim 8 Inoue as shown mainly in FIGs. 1-2 (and annotated FIG. 1 depicted above) is considered to teach a base plate 11 comprising: a distal elongated element including at least one non-straight baseplate edge (as previously described-see claim 1); and a proximal elongated element separated by the distal elongated element by an actuator receiving space (as previously described-see claim 1), the proximal elongated element including at least one non-straight baseplate edge (as previously described, i.e., FIG. 1 depicts at least two curved portions on each distal elongated element of the baseplate).

As per claim 11 (and similar to claim 6, supra), Inoue is further considered to teach wherein the at least one non-straight baseplate edge of the proximal elongated element includes at least one straight base plate edge portion, e.g., the middle portion between the curved concave portions are considered to be “straight” (FIG. 1).

Allowable Subject Matter
Claims 13-20 are allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. 
A…With respect to claim 1, applicant submits that “…even if the concave portions that the Office Action refers to in FIG.1 of Inoue are analogous to the concave portion of the present claims (which Applicant does not concede), it is clear that these portions extend all the way to top of the first conductive portion 41. In fact, the top surface of the first conductive portion 41 is shaped by these concave portions. Accordingly, Inoue does not disclose, at least, “one or more of the non-straight baseplate edge of the distal elongated element and the non-straight baseplate edge of the proximal elongated element includes a concave portion located near an upper surface of an actuator” as presently claimed.” (emphasis added by the Examiner)
.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
March 11, 2022